Citation Nr: 1540309	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  03-33 581	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.
 
2.  Entitlement to service connection for a respiratory disorder, to include as secondary to in-service exposure to herbicides, asbestos, and unspecified chemicals and fumes.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
Christopher Murray, Counsel
 
 
INTRODUCTION
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The Veteran had active military service from September 1955 to September 1959 and from December 1959 to July 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Veteran testified before the undersigned Veterans Law Judge at a July 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Unfortunately, another remand is required in the instant case given that the VA examinations conducted pursuant to a January 2012 Board remand are not adequate for the purposes of adjudicating the Veteran's claims.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).  
 
With respect to the claimed psychiatric disorder while an October 2014 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder the examiner did diagnose an unspecified depressive disorder.  The examiner further commented that the Veteran's depressive symptoms "could be due to", in pertinent part, an emotional response to health issues, specifically mentioning prostate cancer.  Given the fact the Veteran is service-connected for prostate cancer, the VA examiner's statement raises the question of entitlement to secondary service connection.  However, the opinion does not provided a sufficient basis on which the Board may award service connection at this time.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also imply "may not" and are speculative). 
 
With respect to the Veteran's claim of entitlement to service connection for a respiratory disorder the September 2014 VA examiner notes "there is no record of multiple pleural nodules...."  A March 2004 chest CT report from MRI and Imaging of Georgia, however, specifically noted such a diagnosis.  As such, on remand, an addendum opinion should be obtained taking this record into account.  
 
As a final note, the Veteran testified that he received treatment from Dr. Gupta for his claimed respiratory disorder.  Records related to such treatment have not been associated with the claims file.  As such, on remand, the Veteran should be requested to provide the necessary medical release to allow VA to obtain these records.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Provide the Veteran with proper notice regarding the evidence necessary to establish a claim of service connection on a secondary basis with regards to his claim of service connection for an acquired psychiatric disorder.
 
2.  Contact the Veteran and request he provide the contact information and appropriate medical releases for any private medical provider who has treated him for his claimed respiratory disorder.  The Veteran should be specifically requested to provide such information for Dr. Gupta.  If the Veteran responds with the necessary information, follow the appropriate procedures to obtain the identified records.
 
3.  Thereafter provide the September 2014 VA examiner access to the appellant's claims file, VBMS file and Virtual VA file to allow that examiner an opportunity to prepare an addendum.  If the September 2014 examiner is unavailable, access to the appellant's claims file, VBMS file and Virtual VA file must be provided to another examiner with the appropriate expertise.  If any examiner determines that an additional physical examination is warranted, one is to be arranged.  Following a review of the appellant's claims file, VBMS file and Virtual VA file, and any examination deemed necessary, the examiner is to opine whether it is at least as likely as not (probability of at least 50 percent) that any current respiratory disorder had its onset or is otherwise etiologically related to the Veteran's active service.  
 
In offering any opinion, the examiner must specifically note the Veteran's in-service treatment for sinusitis, as well as his claimed exposure to asbestos, herbicides and paint fumes.  Particular attention should also be paid to a March 2004 chest CT report showing a diagnosis of multiple small pleural based nodules, primarily in the left chest.
 
A complete rationale must be provided for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.
 
4.  Provide the VA examiner who conducted the October 2014 VA PTSD examination with access to the appellant's claims folder, VBMS file, and Virtual VA file to permit that examiner an opportunity to prepare an addendum opinion.  If that examiner is unavailable, the appellant's claims folder, VBMS file, and Virtual VA file must be forwarded to another examiner with the appropriate expertise.  If any examiner determines an additional examination of the Veteran is warranted, one is to be arranged.  Following a review of the appellant's claims folder, VBMS file, and Virtual VA file, and any examination deemed necessary, the examiner is to address whether:

a.  It is at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder had its onset inservice or is otherwise etiologically related to the Veteran's active service?
 
b.  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder is proximately due to or aggravated by the Veteran's service-connected disabilities, to include residuals of prostate cancer?  For the purposes of this opinion, the term "aggravation" is defined as a chronic worsening beyond normal progression.  
 
A complete rationale must be provided for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.
 
5.  The AOJ must review the expanded record and ensure the above instructions have been properly completed, including ensuring the medical opinions obtained have sufficiently addressed the questions posed.  If any deficiency is noted, corrective action is to be taken.
 
6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


